Edwards, Judge,
dissenting.
{¶ 23} I respectfully dissent from the majority’s analysis and disposition of appellant’s sole assignment of error.
{¶ 24} I would find, based upon my review of the record, that Officer Hothem did not have a reasonable, articulable suspicion that appellant was driving under the influence of alcohol and, therefore, Officer Hothem was not justified in detaining appellant beyond the time necessary to issue the citations for the marked-lane and the failure-to-signal violations. While Officer Hothem testified at the suppression hearing that appellant’s eyes were watery and glossy, I note that in his report, he never documented such observations. Moreover, during his cell phone conversation with his sergeant, Officer Hothem never mentioned that he believed appellant might be driving under the influence. Rather, he told his sergeant that appellant had “just a little traffic stuff.” Moreover, the fact that appellant’s eyes may have been watery and glossy and a little bit bloodshot is not sufficient indicia of intoxication. See, e.g., State v. Dixon (Dec. 1, 2000), Greene App. No. 2000-CA-30, 2000 WL 1760664, in which the court held that glossy, bloodshot eyes, a slight odor of alcohol, and the admission to having consumed one or two beers were insufficient to establish that the appellant was driving under the influence.
{¶ 25} At the hearing, Officer Hothem further admitted that when he went up to appellant’s car the second time, appellant was not free to leave. While the trial court, in its oral decision, noted that appellant stumbled twice, I note that appellant did not stumble until after he had been further detained. Nor did he fail the field sobriety tests until after he was further detained. Therefore, the stumbling and field-sobriety-test results cannot be used to justify the extension of the detention beyond the time limit necessary to issue the marked-lane and failure-to-signal citations, because those occurred after the detention was extended.
{¶ 26} Based on the foregoing, I would find that Officer Hothem did not have any articulable facts giving rise to a suspicion of some illegal activity justifying an extension of the detention beyond the time necessary to issue the marked-lane and failure-to-signal citations and that, therefore, the continued detention of appellant constituted an illegal seizure.
*163{¶ 27} Moreover, while appellant consented to the search of his vehicle, I note that the consent to search was not sought and obtained during the time reasonably necessary to effectuate the stop and process appellant’s traffic citation. Officer Hothem testified that after he went back to his cruiser to write out the citation, he learned that appellant had a valid license and no outstanding warrants. He then went back to appellant’s car without the citation. Officer Hothem clearly could have handed appellant the citation at that time, but did not do so.
{¶ 28} On that basis, I would sustain appellant’s assignment of error and reverse the judgment of the trial court.